Case 1:19-cv-04650-AJN-SN Document 105-17 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 17
                  Case 1:19-cv-04650-AJN-SN Document 105-17 Filed 03/02/21 Page 2 of 3




                                                     P-Card        l Paid In/Paid Out


               AAer completing the log, place ihe following receipts in this envelope:
                • P-Ca I'cl

                • Paici ln/'Paid Gut



                                                            STORE NUMBER




Confidential                                                                             DEF0050347
                  Case 1:19-cv-04650-AJN-SN Document 105-17 Filed 03/02/21 Page 3 of 3




           1 USRGO
                 1007474
                        4
                                    214
                                    2143986 Gree
                                              ene                         * Receipt **
                    93rd and Bro
                   10/21/20 1910:05 AH                                Broadway Ext Co
           Paid Out
        3 - Stor
              ore Suo171ies        $'52.24

                                                                M~); ,j l pfjl + I


                                                            (
                                                                New York / 782 Amsterdam Ave
                                                                       (2'l2) 663-2100




                                                                   20'I 9102109203362B34 59170

                                                        Reference No.; 003732
                                                        iPad Name: Gene's iPad
                                                        Server: Retail
                                                        Cashier: .Retail
                                                        Print Time: 2019/10/21 09:21AM
                                                        Order Tii».:. ".n19/10/21 09:20AM

                                                        1cb-80                                   $29.99

                                                        1lnvade Bio Drain                        $17.99

                                                        Subtotal                                 $47.98.
                                                        Tax                                       $4.26

                                                        Total                              $52.24
                                                        .' %ID VIA OTHER-
                                                                                                 $52.24
                                                        EMV TEI,...NAL

                                                        14 day return policy.




Confidential                                                                                               DEF0050352
